Citation Nr: 1615651	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-43 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right knee strain, status post injury to the lateral collateral ligament.
 
2. Entitlement to service connection for a disability of the right hip as secondary to service-connected right knee strain, status post injury to the lateral collateral ligament.
 
3. Entitlement to service connection for a disability of the right foot and ankle, to include as secondary to service-connected right knee strain, status post injury to the lateral collateral ligament.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from January to September 2002.  He also served as a member of the Army National Guard of Illinois, to include on a period of active duty for training from October 1994 to February 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2006 and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In the October 2006 decision, the RO denied a rating in excess of 10 percent disabling for a right knee disability.  In the July 2009 decision, the RO denied service connection for disabilities of the right hip, foot, and ankle as secondary to service-connected right knee disability.  

In September 2014, the Board remanded all claims for additional development, 

The issue of entitlement to service connection for a right ankle and foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1. The Veteran's current right hip disability is proximately due to his service-connected right knee disability.


2. For the entire period on appeal, the Veteran's right knee disability has been manifested by pain, noncompensable limitation of flexion and mild crepitus, and without limitation of extension, locking, instability or subluxation.  



CONCLUSIONS OF LAW


1. Service connection for a hip disability, as secondary to the service-connected right knee disability, is established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2. For the entire period on appeal, the criteria for a disability rating in excess of 10 percent disabling for the Veteran's right knee disability, have not been met.
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

As the Board's decision to grant the claim for entitlement to service connection for a hip disability is completely favorable, no further action is required to comply with the VCAA and implementing regulations for this issue.

Regarding the Veteran's claim for an increased disability rating, the VCAA requirement is generic notice, that is, namely, evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270  (Fed. Cir. 2009).  These duties were satisfied by way of a letter sent to the Veteran in July 2006 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  In any event, in his statements, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

The previous remand was for efforts to obtain additional Army National Guard service treatment records, and updated VAMC medical records, and for VA examinations for the knee, hip, ankle, and foot.  With regard to the right knee disability and hip disorder, there has been substantial compliance with the directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  That development having been completed, the issues of entitlement to a rating in excess of 10 percent disabling for the Veteran's right knee disability, and for service connection for a hip disorder, are now ready for appellate review.

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained. 38 U.S.C.A. § 5103A.  VA has associated service treatment records, post-service VA, and private medical records with the claims folder.  VBMS and Virtual VA records have also been reviewed.  The Board notes that with regard to his service treatment records, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records dated between 1994 and 2002, but as noted by the September 2014 remand decision, post-2002 service treatment records are not available.  Pursuant to the remand instructions, multiple additional searches were conducted by the RO, but to no avail.  The Veteran was advised in April 2015 that these records were unavailable.  Thereafter, the RO memorialized their efforts in a February 2016 memorandum, identifying that they diligently searched for STRs in alternative sources and determined that further efforts would be futile.  

The Veteran was afforded VA examinations in August 2006, June 2009, and September 2015 to determine the severity of his right knee disability.  The examinations are adequate to evaluate the disability as it included an interview with the Veteran, a review of the record, and a full examination that addressed the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disability has worsened in severity since the most recent VA examination.  Rather, they merely argue that the right knee disability warrants a rating higher than those currently assigned for the appeal period in question.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  The examinations are adequate for adjudication of the claims and no further examination is necessary.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159. 


II. Service Connection 

Applicable Laws

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Secondary service connection may be established when there is aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a); 

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this case the Board is finding that the claimed hip disability is proximately due to the service connected knee disabilities and need not discuss limitations on service connection based on aggravation.  Cf. 38 C.F.R. § 3.310(b) (2015).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Facts & Analysis

Under the first Shedden element, the competent evidence must show that the Veteran has a current disability.  In this regard, VA medical records identify that the Veteran has current diagnoses of right hip osteoarthritis and trochanteric bursitis.  See October 2015 VAMC Chicago General Medicine Note; see also September 2015 VA examination.  VA treatment records demonstrate that the Veteran has sought treatment for his hip disorders on a continual basis since approximately 2006 and throughout the appeal period.  See August 2006 VA examination; see also September 2006 VAMC Chicago General Medicine Note ("has lateral R hip pain and xray shows moderate DJD of the R hip.")  Therefore, the Board finds that the first element of Shedden, the existence of a current disability, is satisfied. 

The Veteran's treatment records indicate he suffered an in-service injury to his right knee for which he was awarded service connection.  See January 2003 rating decision.  The Veteran has asserted and the record indicates that his right hip pain began shortly after his 2002 discharge.  See December 2002 VA Form 21-4138; see also August 2006 VA examination.  The Board finds the Veteran's statements to be credible, as they are consistent with the available medical evidence of record.  As such, the Board concedes that the Veteran suffered an in-service injury and thus, the second element of service connection is met.

Lastly, the record must demonstrate a nexus between the claimed in-service injury and the current disorder.  It is not in dispute that the Veteran now has current diagnoses of hip disorders, as such is shown by the VA medical records of evidence, including the August 2006, June 2009, and September 2015 VA examinations.  Further, based on the Veteran's service treatment records and his lay testimony, it has been conceded that he suffered an in-service injury.  What remains necessary to substantiate his claim is competent evidence of a nexus between the psychiatric disorders and service.

Regarding this question, the evidence of record demonstrates that multiple VA treating orthopedists have concluded that there exists a positive medical nexus.  In October 2008, a VA orthopedist noted the Veteran's 2002 knee injury and treated him for accompanying hip and knee pain that "waxes and wanes in intensity but has progressed over the last few months."  See October 2008 VAMC Chicago Orthopedic Surgery Consult.  The orthopedist conducted a physical evaluation and reviewed an MRI of the Veteran's right knee and hip, concluding that the initial 2002 knee injury "could very well have altered the mechanics of his lower extremity leading to accelerated wear in the hip and pain in the foot."  This sentiment was confirmed by a different orthopedist in June 2009.  See June 2009 VAMC Orthopedic Surgery Outpatient Note. 

Following a thorough physical evaluation, the physician noted current hip disorders and right knee diagnoses, opining that the "hip and knee pain [are] likely related."  For the rationale, the June 2009 VA orthopedist, who also noted that the attending physician concurred with the assessment, identified that the Veteran's "old military injury" to his right knee has caused the resulting hip disorders "secondary to gait alteration."  

The Board acknowledges negative nexus opinions provided by the August 2006, June 2009 and September 2015 VA examinations.  However, each of these examinations has deficiencies that limit their probative value.  The August 2006 VA examiner concluded that the Veteran's hip disorder was "unrelated to his right knee injury," but provided no further rationale.  Following the June 2009 and September 2015 VA examinations, both examiners predicated their negative conclusions on inaccurate factual premises.  As discussed in the September 2014 Remand decision, the June 2009 VA examiner opined that there had never been any aberration of gait since the Veteran's 2002 injury, despite multiple subsequent treatment records and lay statements to the contrary.  The September 2015 VA examiner's rationale seemingly relied in part on the time gap between the Veteran's 2002 knee injury and later hip complaints, noting that he "eventually [was] seen for reports of right hip pain...around June 2009."  

As identified above, the record clearly reflects that the Veteran complained of knee related hip discomfort shortly after discharge, as evidenced in his December 2002 statement, and was also first treated in September 2006 for his hip osteoarthritis.  Furthermore, the examiners offer no comments or explanation regarding the October 2008 and June 2009 positive nexus opinions provided by the VA orthopedists.  

Because the June 2009 and September 2015 opinions do not contemplate the complete record of treatment following service and the Veteran's lay reports of hip pain since service, the Board finds these opinions to be of little probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  

Moreover, the Board notes that VA is not bound to accept any opinion from a VA examiner, private physician, or other source concerning the merits of a claim.  Hayes v. Brown, 5 Vet App 60 (1993).  Here, as noted above and discussed in the two positive nexus opinions, the Veteran has asserted on multiple occasions that his current hip disorders are the function of his right knee disability.  Accordingly, the Board finds that element (3) under Shedden, nexus, has been satisfied.  See Shedden, supra. 

On balance, the evidence is in relative equipoise.  As such, reasonable doubt arises and is resolved in favor of the Veteran; the appeal is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

III. Increased Rating

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Pursuant to Diagnostic Code 5010, arthritis due to trauma is rated as degenerative arthritis under Diagnostic Code 5003.  Under this code, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 5003; see also Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)); 38 C.F.R. § 4.59.

Knee disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263.  Included within 38 C.F.R. § 4.71a  are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum). 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  

However, the General Counsel stated that if a Veteran does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Rating the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The "amputation rule" provides that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68.  A 60 percent rating is assigned if there was an amputation of the thigh, above the knee, at the middle or lower third.  38 C.F.R. § 4.71a, 5162.  Amputation of a leg with defective stump and thigh amputation recommended or amputation not improvable by prosthesis controlled by natural knee action may also be assigned a 60 percent rating.  38 C.F.R. § 4.71a, 5163, 5164.

Facts

The Veteran was awarded service connection for his right knee disability in a January 2003 rating decision with an effective date of September 2, 2002.  The Veteran submitted a claim for increased rating in May 2006.  See May 2006 VA Form 21-4138.  

Multiple VA examinations have been undertaken during the period of appeal.  In an August 2006 VA examination, the examiner noted that an MRI revealed a "possibly torn" lateral collateral ligament complex.  The Veteran reported lateral knee pain extending into his lateral right hip and difficulty with prolonged sitting or walking.  The Veteran takes over the counter pain medication sparingly and has no instability or assistive devices.  

Physical examination revealed a normal gait, no effusion, flexion to 125 degrees without pain, good stability, and negative Lachman and posterior drawer tests.  X-ray demonstrated mild joint space narrowing.  The examiner identified that ROM was the same during passive, active, and repetitive testing, and no additional impairment due to flare-ups, weakness, or fatigue.  The diagnosis provided was a right knee strain without instability.  

Private and VAMC treatment records for the period on appeal reflect continuing care for right knee pain.  A September 2006 treatment record reflects that the Veteran complained of lateral right knee pain and occasional locking up.  See September 2006 VAMC Chicago General Medicine Attending Note.  A March 2008 MRI of the right knee revealed diagnoses of "trace equivocal joint effusion" and osteoarthritis.  See March 2008 BMRC MRI.  In October 2008, the Veteran reported to his VAMC orthopedist that his knee pain fluctuated in intensity, and "occasionally" both "locks" up and "gives out."  See October 2008 Orthopedic Surgery Clinic.  

The Veteran was administered a subsequent VA examination in June 2009.  Id.  At this examination, the examiner noted that the Veteran's knee pain had been present since his 2002 in-service injury, and that he recently underwent physical therapy in 2008.  Physical examination revealed a "somewhat altered" gait due to a Velcro brace on his left knee from a non-service connected muscle tear.  The Veteran was able to stand without difficulty without a corrective device, and did not demonstrate functional impairment when standing or walking.  ROM exhibited to 125 degrees without pain, no evidence of joint swelling.  The examiner noted "mild" subpatellar crepitus and no instability.  ROM was the same during active, passive and repetitive testing, and there was no additional impairment with flare-ups, fatigue or incoordination.  

In February 2011, the Veteran underwent a physical evaluation for his right knee therapy, reporting that he "had been very active," biking approximately tent to twenty miles and walking two miles in the morning.  See February 2011 VAMC Chicago Physical Medicine Rehab Consult.  The Veteran also reported that his knee "pops" and the physical examination revealed an antalgic gait, tenderness, and normal ROM with pain.  The Veteran was prescribed a heating pack at a March 2011 follow-up for increased right knee pain, "possibly from walking more".  During treatment the following month, the Veteran reported that his "R knee pain improved."  A March 2012 VAMC treatment note indicates that that the Veteran's right knee pain is "intermittent" and treated with ibuprofen, and will use Tylenol #3 when the pain is severe, but this is "infrequent."  See March 2012 VAMC Chicago General Medicine Note.  The Veteran sought care for his "ongoing" knee pain in January 2014, and reported to the physician that there has been "no real change."  See January 2014 VAMC Chicago General Medicine Note.

The Veteran was most recently afforded a VA examination in September 2015.  The 2002 diagnosis of right knee strain was noted, as was the Veteran's report of pain with climbing stairs and the need for constant position shifting while sitting at his work desk.  The Veteran reported "no mechanical symptoms of locking or giving away," but uses a cane for mobility.  Veteran reported painful popping with squatting and experiencing severe flare-ups after walking, standing or sitting in excess of thirty minutes or driving a car for twenty miles.  The Veteran reported that he has not been able to run for seven years, or bike for five years.  Physical examination revealed minimal pain with squatting and demonstrated no redness, warmth, soft tissue swelling or other knee deformity.  No tenderness was noted on palpation, and the Veteran reported a deep pain equally in the medial, anterior, and lateral parts of the knee.  

He had right knee flexion of 135 degrees with pain at the end; and normal extension.  Tests of joint stability, including Lachman and McMurray testing were reported as negative; although the Veteran did report deep pain during both of these tests.  Valgus and varus knee joint stress tests were negative, as were motor examinations and sensitivity tests.  

The examiner stated that ROM was the same during passive, active, and repetitive testing, and no additional impairment due to flare-ups, weakness, or fatigue.  The examiner concluded that there was no evidence of instability or of pain involving semi-lunar cartilage, and opined that the Veteran's right knee disability is "of mild-moderate severity."  

Analysis

As a compensable rating is already assigned under 38 C.F.R. § 4.59  for painful motion of the right knee, a separate 10 percent rating under Diagnostic Code 5003 is not warranted for osteoarthritis, as this would compensate the Veteran twice for the same symptoms, in violation of 38 C.F.R. § 4.14. 

The Board has considered whether a rating in excess of 10 percent is warranted based upon additional limitation of motion due to functional factors, such as pain, guarding of movement, and fatigability.  See DeLuca, supra; 38 C.F.R. §§ 4.45, 4.59.  Even when taking the reported knee pain and weakness into account, there are no findings of additional limitation of flexion approximating 30 degrees or extension approximating 15 degrees, which would warrant a higher rating.  Flare-ups have not been reported.

While the Veteran exhibited pain on flexion, it was only at the end of normal movement, 135 degrees.  See September 2015 VA examination.

The Board has considered other diagnostic codes pertaining to knee disabilities and finds that separate ratings; or ratings in excess of 10 percent are not assignable during the periods on appeal.  The Veteran has not had ankylosis of the knees; accordingly, a higher rating is not assignable under Diagnostic Code 5256.  While the record does contain complaints of episodic instability, testing and examinations have revealed no evidence of instability.  Indeed, the most recent treatment records dated in November 2015, describe the right knee as normal.  Accordingly, the evidence is against higher; or separate ratings under Diagnostic Codes 5257 or 5258, these complaints have never been corroborated in any private or VA examination.  At the September 2015 examination he denied locking.  There is also no evidence of removal or dislocation of the semilunar cartilage.

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated and referral is not warranted.

The right knee disability is manifested by pain with limitation of flexion.  This is contemplated, as discussed above, by the rating criteria.  Hence, referral for an extraschedular rating is not warranted.

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  The Veteran's service connected disabilities consist of the right knee disability and the now service connected right hip disability.  At this point, there has been no allegation that the combined rating is inadequate.  This question may be revisited once the AOJ assigns a rating for the hip disability; but there is no current indication of a combined disability beyond that contemplated by the combined schedular rating.

TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2016).  The Veteran has had periods of unemployment and was employed through VA's community work therapy program; but VA counseling records indicat that the work impairments were related to non-service connected psychiatric issues.  There is no indication that the knee, hip, or claimed foot and ankle disabilities played a role in his unemployment.  Absent evidence of unemployability, the question of entitlement to TDIU is not raised in the context of an increased rating claim.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER


Entitlement to service connection for a right hip disorder is granted.

Entitlement to a rating in excess of 10 percent disabling for the Veteran's right knee disability, is denied.


REMAND

In September 2014, the Board remanded the right foot and ankle claim for VA examination.  The examiner was instructed to consider among other things, a March 2009 VA podiatrist statement that any abnormality of gait due to the Veteran's knee and hip disease could aggravate symptoms of tendonitis and fasciitis of the ankle and foot; and service treatment records reflecting treatment for ankle and foot problems during active duty including a December 1994 incident where the Veteran complained of right ankle ache, and was given an assessment of overuse; a January 1995 incident of pain under his right arch for 6 weeks, and was given an assessment of myofasciitis of the right abductor hallucis; a February 1995 follow-up for plantar fasciitis; and a July 1998 record assessing the Veteran with right ankle sprain, among other things, after jumping out of a boat and landing feet first on concrete in three feet of water.  Upon a review of the examination report, the Board finds the September 2015 VA examination opinion to be inadequate.  

The September 2015 VA examination report is inadequate.  It is unclear as to whether the Veteran's right foot was considered, as no diagnosis of a foot disorder was provided, despite the current diagnosis of plantar fascitis and ongoing VA outpatient treatment.  See October 2015 VAMC record.

The September 2015 VA examiner provided a negative opinion based, at least in part, on the fact that there was no "documented continuity of care" for the foot problems for six years after service.  This does not consider the Veteran's ongoing complaints of foot/ankle pain, as reflected in his December 2002 statement.  An examination is inadequate where the examiner does not comment on the Veteran's reports of injury and instead relies on the absence of evidence in the treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40   (2007).  Therefore, an addendum opinion is required which takes into account the Veteran's lay statements which document continued complaints of pain prior to his 2008 treatment.

Lastly, the September 2015 VA examination report does not provide an opinion regarding whether the Veteran's right foot or right ankle disorders were aggravated by his service-connected right knee disability.  38 C.F.R. § 3.310(b) (2015).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine whether any right ankle disability, including tendinitis, is caused or aggravated by an event in service or a service connected disability.  The examiner should review the claims folder.

The examiner should address the following: 

a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's in-service ankle injuries, including the December 1994 report of right ankle ache, and assessment of overuse); and July 16, 1998 assessment of right ankle sprain, after jumping out of a boat and landing feet first on concrete in three feet of water; caused any ankle or foot disability identified at any time since 2006.  

b) If not caused by or related to service, is any current right ankle disability due to or aggravated (permanent worsening of the underlying disability beyond natural progress) by the right knee disability or hip disability?  

The examiner is directed to address the March 2009 podiatrist opinion.   The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  

The examiner should consider the Veteran's reports of onset and continuity of symptomatology of his disorder, including his December 2002 statement.  

The examiner should also provide reasons for all opinions.  If an opinion cannot be provided without resorting to speculation, then he/she must state whether the inability to provide the opinion is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge; or there is missing evidence that would permit the opinion to be provided.

3. Schedule the Veteran for a VA examination to determine the etiology of any right foot disorder, including plantar fascitis, that has been present at any time since 2006.  The claims file should be made available to the examiner for review.

Specifically, the examiner should provide opinions that address the following: 

a) is it at least as likely as not (a 50 percent or greater probability) that the Veteran's in-service foot injuries, including the treatment records of January 11, 1995 (wherein the Veteran complained of pain under his right arch for 6 weeks, and was given an assessment of myofasciitis of the right abductor hallucis); and February 3, 1995 (wherein it was noted that the Veteran was being followed up for plantar fasciitis); caused or is related to, any foot disorders that the Veteran may now have. 

b) If not caused by or related to service, the examiner should provide an opinion as to whether the Veteran's right foot disorder is aggravated (permanent worsening of the underlying disability beyond natural progress) by the right knee disability.  The examiner is directed to the March 2009 podiatrist's opinion.   

The term "aggravated" refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  .

The examiner should consider the Veteran's statements with regard to onset and continuity of symptomatology of his disorder, including his December 2002 statement.  The examiner should also provide reasons for all opinions.  

If an opinion cannot be provided without resorting to speculation, then he/she must state whether the inability to provide the opinion is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge; or there is missing evidence that would permit the opinion to be provided.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


